                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

FRANCISCO OF THE FAMILY SANTOS, *
                                *
          Plaintiff,            *
                                *
          v.                    *                      Civil Action No. 19-10387-IT
                                *
ESSEX COUNTY, et al.,           *
                                *
          Defendants.           *

                                      ORDER OF DISMISSAL

                                         December 12, 2019

TALWANI, D.J.

        On March 1, 2019, pro se Plaintiff Francisco Santos filed a Complaint [#1] against Essex

County, the Child Support Enforcement Division, and three individuals. The Complaint alleges

that Plaintiff’s income has been, and continues to be, unlawfully seized by the Defendants. On

August 5, 2019, the court issued an Order [#7] following a preliminary review of the Complaint.

This preliminary review was called for by the statute governing in forma pauperis proceedings,

which provides that the court must “dismiss . . . at any time” any action pursued in forma

pauperis that “the court determines . . . fails to state a claim on which relief may be granted” or

that “seeks monetary relief against a defendant who is immune from such relief.” Order 3 [#7]

(citing 28 U.S.C. § 1915(e)(2)(B)(ii)). As explained in the Order, Plaintiff’s Complaint, as filed,

“fails to state a claim upon which relief may be granted.” Id. at 6. Plaintiff was ordered to file an

amended complaint within thirty-five days if he wished to pursue this cause of action. Id. Since

that time, more than four months ago, Plaintiff has not filed an amended complaint or any other

filing indicating that he is interested in pursuing this case.
       Accordingly, Plaintiff’s Complaint [#1] is DISMISSED for the reasons provided in the

court’s August 2019 Order [#7].

       IT IS SO ORDERED.

       December 12, 2019

                                                                /s/ Indira Talwani
                                                                United States District Judge




                                              2
